UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2007 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 1-2921 44-0382470 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On June 29, 2007, Trunkline LNG Holdings, LLC (“TLNG Holdings”), a wholly owned subsidiary of Panhandle Eastern Pipe Line Company, LP (“Panhandle”), as borrower, and Panhandle and CrossCountry Citrus, LLC (“CCC”), as guarantors, entered into an amended and restated $465 million unsecured term loan facility (the “Amended Credit Agreement”) with the financial institutions listed therein and Bayerische Hypo- Und Vereinsbank AG, New York Branch (“HVB”), as administrative agent. The Amended Credit Agreement amends the credit agreement, dated as of December 1, 2006, by and among TLNG Holdings, as the borrower, and Panhandleand CCC, as guarantors, the financial institutions listed therein and HVB, as administrative agent (the “Original Credit Agreement”).Panhandle previously filed the Original Credit Agreement with the Securities and Exchange Commission as part of a Current Report on Form 8-K on December 4, 2006. The Amended Credit Agreement extends the maturity, improves the pricing, and changes certain other terms and conditions of the Original Credit Agreement. TheAmended Credit Amendment is attached hereto as Exhibit 10.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits. Exhibit No.
